Case: 1:12-cr-00214-CAB Doc #: 269 Filed: 12/07/20 1 of 2. PageID #: 1477




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                     )   CASE NO. 1:12CR214-02
                                              )
   Plaintiff,                                 )
                                              )
  v.                                          )   Judge Christopher A. Boyko
                                              )
JOVAN L. GRISBY,                              )
                                              )
   Defendant.                                 )   ORDER


        This matter was before the Court on October 27, 2020, for a hearing on the

Government’s request for revocation of Defendant Jovan L. Grisby’s supervised release.

The Defendant was present and represented by Attorney Jeff Saffold. The United States

was represented by Assistant United States Attorney Liz Crook. The Probation Office was

represented by Rhyan Ackerman.

        A Supervised Release Violation hearing was held by Magistrate Judge William H.

Baughman, Jr. on September 11, 2020, at which time the Defendant admitted to the

violations set out in the violation report of November 13, 2019 and the supplemental

reports of January 30, 2020 and August 21, 2020. The Probation Officer’s report states

that Defendant Jovan L. Grisby was indicted in the Cuyahoga County Common Pleas

Court under Case No. CR-19-641680 and has tested positive for marijuana. The

Magistrate Judge issued a Report and Recommendation on the same date. The Court

adopts the Magistrate Judge’s Report and Recommendation and finds Defendant in

violation.
Case: 1:12-cr-00214-CAB Doc #: 269 Filed: 12/07/20 2 of 2. PageID #: 1478




          Supervision is continued at this time. All previously ordered conditions remain in

effect.

          IT IS SO ORDERED.


                                s/ Christopher A. Boyko
                                CHRISTOPHER A. BOYKO
                                SENIOR UNITED STATES DISTRICT JUDGE

DATED: December 7, 2020

Time: 30 minutes
